FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                        UNITED STATES COURT OF APPEALS                      June 9, 2014

                                                                        Elisabeth A. Shumaker
                                      TENTH CIRCUIT                         Clerk of Court



 BILL GUINN,

          Plaintiff - Appellant,

 v.                                                         No. 13-1530
                                                           (D. Colorado)
 FARMERS INSURANCE COMPANY,                        (D.C. No. 1:13-CV-02116-LTB)
 (Farmers Insurance Group), All Unknown
 Farmers Insurance Company Associates
 and Agents’ who are Actionable Parties
 Involved with Plaintiff’s Claims,

          Defendants - Appellees.



                                   ORDER AND JUDGMENT*


Before HARTZ, MCKAY, and MATHESON, Circuit Judges.


      On August 7, 2013, Plaintiff Bill Guinn, proceeding pro se, filed a civil complaint

against Farmers Insurance Company and its agents and associates (Farmers) in the United


      *  After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
States District Court for the District of Colorado, alleging that Farmers should have

covered property damage that he caused in a car accident. The magistrate judge ordered

him to file an amended complaint within 30 days because he had not explained why the

federal district court had jurisdiction to hear his case. Plaintiff filed a response that

argued that he had properly asserted jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C.

§ 1983. The district court dismissed his action without prejudice, holding that it did not

have jurisdiction because “Defendants are not state actors and nothing Plaintiff asserts

arises under federal law.” Order of Dismissal at 2 (Guinn v. Farmers Ins. Co.,

No. 13-cv-02116-BNB (D. Colo. Dec. 3, 2013). Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

       We review de novo a dismissal for lack of subject-matter jurisdiction. See Dossa

v. Wynne, 529 F.3d 911, 913 (10th Cir. 2008). Federal courts must dismiss a federal

claim for lack of subject-matter jurisdiction “when the claim is so insubstantial,

implausible, foreclosed by prior decisions of [the Supreme] Court, or otherwise

completely devoid of merit as not to involve a federal controversy.” Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 89 (1998) (internal quotation marks omitted).

       The only basis for federal jurisdiction that Plaintiff asserts is his claim under

42 U.S.C. § 1983 that Farmers violated his constitutional rights. A claim under § 1983

must adequately allege deprivation of a constitutional right committed under color of

state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999). “[T]he

under-color-of-state-law element of § 1983 excludes from its reach merely private
                                               2
conduct, no matter how discriminatory or wrongful.” Id. at 50 (internal quotation marks

omitted).

       Plaintiff argues that Farmers is a state actor under § 1983 when it provides

automobile insurance because of the Colorado law requiring drivers to carry such

insurance. But the Supreme Court has “consistently held that the mere fact that a

business is subject to state regulation does not by itself convert its action into that of the

State for purposes of the Fourteenth Amendment.” Id. at 52 (brackets and internal

quotation marks omitted). Private insurers are not “held to constitutional standards

unless there is a sufficiently close nexus between the State and the challenged action of

the regulated entity so that the action of the latter may be fairly treated as that of the State

itself.” Id. (internal quotation marks omitted). No such nexus exists here. Because

Farmers is a private insurer rather than a state actor, Plaintiff does not have a federal

claim that can support § 1331 jurisdiction.

       We AFFIRM the order of the district court. We DENY Plaintiff’s motion to

proceed in forma pauperis and his motion to amend his complaint.

                                            ENTERED FOR THE COURT


                                            Harris L Hartz
                                            Circuit Judge




                                               3